ANNUAL GENERAL MEETING OF SHAREHOLDERS OF SILVER STANDARD RESOURCES INC. (THE “COMPANY”) May 11, 2010 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations (Section 11.3) Shares represented at the meeting: 56,095,871 (71.26%) Total outstanding Shares as at Record Date: MATTERS VOTED UPON VOTING RESULTS 1.Set the Number of Directors Votes in Favour Votes Against To set the number of directors at six. 44,686,191 (79.66%) 11,407,270 (20.34%) The number of directors was set at six. 2.Election of Directors Votes in Favour Votes Withheld The election of the following nominees as directors of the Company for the ensuing year or until their successors are appointed: A.E. Michael Anglin 29,313,883 (72.87%) 10,916,381 (27.13%) John R. Brodie, FCA 27,509,170 (68.38%) 12,721,045 (31.62%) Richard C. Campbell, MBE 29,334,736 (72.92%) 10,895,528 (27.08%) David L. Johnston 29,317,515 (72.87%) 10,912,399 (27.13%) Richard D. Paterson 29,313,385 (72.86%) 10,916,880 (27.14%) Peter W. Tomsett 29,318,896 (72.88%) 10,911,369 (27.12%) Each of the six nominees proposed by management was elected as a director of the Company. 3.Appointment of Auditors Votes in Favour Votes Withheld The appointment of PricewaterhouseCoopers LLP, Chartered Accountants, as auditors of the Company and the authorisation of the directors to set their remuneration. 55,463,453 (98.88%) 629,957 (1.12%) PricewaterhouseCoopers LLP, Chartered Accountants, was re-appointed as the auditors of the Company and the directors were authorised to set their renumeration. May 13, 2010 Vancouver, British Columbia
